Citation Nr: 1000362	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  05-31 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the 
residuals of poliomyelitis affecting the right lower 
extremity.

2.  Entitlement to a rating in excess of 20 percent for the 
residuals of poliomyelitis affecting the left lower 
extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel



INTRODUCTION

The Veteran served on active duty from February 1943 to 
August 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied a 
rating in excess of 30 percent for the residuals of 
poliomyelitis affecting the right lower extremity, and 
granted a separate 20 percent rating for the residuals of 
poliomyelitis affecting the left lower extremity.  In 
December 2008, the Board remanded the claims for additional 
development.

As noted in the December 2008 remand, the Veteran's postpolio 
syndrome also affects his upper extremities.  The residuals 
of poliomyelitis affecting the right and left lower 
extremities have not yet been evaluated by the RO.  Because 
his service-connected disability contemplates the 
manifestations affecting his upper extremities, separate 
evaluations for his upper extremities must be considered.  
The Board again refers this matter to the RO for appropriate 
action.

In December 2008, the Board advanced this case on the docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's 
residuals of poliomyelitis affecting the right lower 
extremity have been manifested by severe impairment of Muscle 
Groups XI, XII, and XVII.

2.  Throughout the pendency of the appeal, the Veteran's 
residuals of poliomyelitis affecting the left lower extremity 
have been manifested by severe impairment of Muscle Groups X 
I and XII, and moderately severe impairment of Muscle Groups 
XIII and XIV.



CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 70 percent, but 
no higher, for the residuals of poliomyelitis affecting the 
right lower extremity have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.14, 4.21, 4.40, 
4.55, 4.56, 4.73, Diagnostic Codes (DCs) 5311-5318 (2009).

2.  The criteria for an increased rating of 60 percent, but 
no higher, for the residuals of poliomyelitis affecting the 
left lower extremity have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.14, 4.21, 4.40, 
4.55, 4.56, 4.73, DCs 5311-5318 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice was presumed prejudicial 
and must result in reversal unless VA showed that the error 
did not affect the essential fairness of the adjudication by 
demonstrating that the essential purpose of the notice was 
not frustrated.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(2007).  However, the U.S. Supreme Court reversed that 
decision based upon a finding that the Federal Circuit's 
framework for harmless-error analysis was too rigid and 
placed an unreasonable evidentiary burden upon VA.  Shinseki 
v. Sanders, 129 S. Ct. 1696, 1699 (2009).  The Supreme Court 
held that a mandatory presumption of prejudicial error in 
every instance of defective VCAA notice was inappropriate and 
that determinations concerning harmless error should be made 
on a case-by-case basis.  Id.  In addition, the Supreme Court 
rejected the Federal Circuit's reasoning, in part, because 
the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

Here, neither the appellant nor his representative has 
identified any deficiency in notice which would compromise a 
fair adjudication of the claims.  Nevertheless, the Board has 
considered whether any defective notice provided to the 
appellant resulted in prejudicial error.

Although the Supreme Court reversed the presumptive prejudice 
framework set forth in Sanders, it did not find fault with 
the analysis for determining whether a VCAA notice error 
affected the essential fairness of the adjudication.  
Accordingly, where there is a defect in the content of VCAA 
notice, it may be established that such error did not affect 
the essential fairness of the adjudication by showing that 
the essential purpose of the notice was not frustrated.  See 
Sanders, 487 F.3d at 889.  Such a showing may be made by 
demonstrating, for example, (1) that the claimant had actual 
knowledge of what was necessary to substantiate the claim and 
that the claim was otherwise properly developed, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed to substantiate the claim, or (3) that 
the benefit could not be awarded as a matter of law.  Id.; 
see also Vazquez-Flores, 2 Vet. App. at 46.  

Actual knowledge may be established by statements or actions 
by the claimant or the claimant's representative 
demonstrating an awareness of what is necessary to 
substantiate his or her claim.  Id. at 48 (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)).  

Because a finding of prejudice is warranted only if an error 
affects the essential fairness of the adjudication, 
consideration should also be given to whether the post-
adjudicatory notice and opportunity to develop the case that 
was provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim served to render any pre-
adjudicatory VCAA notice errors non-prejudicial.  Id. at 46.

In this case, the evidence of record reflects that a 
reasonable person could have been expected to understand what 
was needed to support the claims based on notice that was 
provided during the course of the appeal.  Specifically, in 
correspondence dated in January 2004, VA notified the Veteran 
that he should submit evidence showing that the residuals of 
his poliomyelitis had worsened in severity.  

The January 2004 letter also informed the Veteran as to what 
evidence VA was responsible for obtaining, and what evidence 
VA would help the Veteran get.  

Furthermore, the evidence reflects that the Veteran had 
actual knowledge of the need to submit evidence to show that 
the residuals of his poliomyelitis had worsened.  In 
particular, he submitted numerous statements in support of 
his claims.  See, e.g., February 2004, April 2005, September 
2005 statements in support of claims; and his September 2005 
substantive appeal (VA Form 9).  He also submitted private 
treatment records demonstrating an alleged worsening of his 
residuals of poliomyelitis.  

Accordingly, the Board finds that VA satisfied its duty to 
notify under the VCAA in accordance with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1), in view of the fact that 
any notice defect did not affect the essential fairness of 
the adjudication of the Veteran's claims.

In next addressing whether VA satisfied its duty to assist 
the Veteran with respect to his claims, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  

In addition, the Veteran was provided VA examinations in 
January 2004 and March 2009.  There is no indication that his 
service-connected residuals of poliomyelitis have worsened 
since the date of the most recent examination.  As such, an 
additional examination is not required.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997).  The January 2004 and March 2009 
reports of VA examination are thorough and supported by the 
outpatient treatment records.  The examinations in this case 
are thus adequate bases upon which to base a decision.  

In sum, the Board finds that there is no further action to be 
undertaken to comply with the provisions of the VCAA.  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case; at least insofar as any errors committed 
were not harmful to the essential fairness of the 
proceedings.  

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where there is a question as to which 
of two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).  

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2009).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The record reflects that the Veteran contracted poliomyelitis 
during his period of active service.  He was originally 
service-connected and awarded a 30 percent disability rating 
for the right lower extremity residuals of poliomyelitis in a 
December 1964 rating decision.  He filed a claim for an 
increased rating in October 2003.  By a March 2004 rating 
decision, the RO denied a rating in excess of 30 percent for 
the residuals affecting the right lower extremity and awarded 
a separate 20 percent disability rating for the residuals 
affecting the left lower extremity.  The Veteran seeks 
ratings higher than those currently in effect.

In a narrative statement submitted in support of his claim 
for an increased rating in January 2004, the Veteran 
described that following his separation from service in 1964, 
he became employed as a university professor.  He did not 
notice any significant deterioration in the residuals of his 
poliomyelitis until approximately the mid-1970's, when he 
could no longer use his left leg to go upstairs, and had to 
begin to use the elevator whenever possible between classes.  
Prolonged walking became difficult to impossible.  Falling 
became a real danger because he was unable to rise from a 
fallen position without something to grasp to pull himself 
up.  By the early 1990's, he was so unstable on his feet that 
he could not walk without a cane.  For the last eight years, 
he had used a stair lift he had installed in his home, and 
used a handicapped car sticker for parking.  In the fall of 
2003, he began treatment for postpolio syndrome at Conemaugh 
Health System's Regional Neuroscience Center, where he had 
been continuously treated ever since.

The Veteran's initial evaluation at Conemaugh Health System's 
Regional Neuroscience Center was conducted in October 2003.  
The records associated with this evaluation show that the 
Veteran was referred by his primary care physician for 
evaluation of complaints of progressive difficulty with 
ambulation and fatigue.  His medical history was significant 
for a history of polio.  

At the time of his initial evaluation, the Veteran reported 
that he had been hospitalized for approximately 10 to 12 
months in service, for severe weakness of the right leg and 
moderate weakness of the left leg.  He had significant 
weakness in the dorsiflexion of the left foot and more 
diffuse weakness, including weakness of plantar flexion, of 
the right foot.  He additionally reported some mild left arm 
weakness at the time.  His maximal level of recovery was 
three years later, at which point he was able to walk up and 
down stairs unassisted.

Historically, the Veteran stated that while he was in his 
thirties, he was able to walk for long distances but was not 
able to run.  More recently, he had experienced a progressive 
decline in function.  In the last five to ten years, he had 
experienced increased fatigue and weakness in previously 
unaffected muscles.  During that time, he had noticed a 
gradual loss of muscle bulk.  With the increased weakness, he 
had noticed increased pronation of both feet.  He also 
reported having needed to keep his knees locked in order to 
prevent buckling.  

Over the past three years, he had begun to have difficulty 
with stumbling and falling.  He stated that currently he fell 
approximately once per week, although he frequently 
experienced near falls.  Once he fell, he had difficulty 
getting up.  For the past three to four years, he had 
required the assistance of a cane for ambulation.  He was 
unable to walk for long distances, even with the use of a 
cane.  

Physical examination revealed normal range of motion in all 
major joints and no effusion, erythema, or warmth.  He had 
bilateral pes planus, worse on the left than on the right, 
with minimal edema in both feet.

Neurological examination revealed that cranial nerves II 
through XII were intact.

Motor examination revealed full strength in the bilateral 
deltoids, triceps, biceps, wrist extension, grip, and 
opposition.  Prolonged testing with drift showed minimal 
drift and pronation in the left arm compared to the right.  
In the lower extremities, the Veteran had the following 
scores:  4+ right hip flexion, 5- left hip flexion, 3+ right 
knee extension, 5- left knee extension, 4 right ankle 
dorsiflexion, 3+ left ankle dorsiflexion, 3 right ankle 
eversion, trace left ankle eversion, 3+ right hip abduction, 
and 4+ left hip abduction.

Sensory examination was intact to light touch and pinprick, 
as was lower extremity propioception.

Coordination testing showed normal finger-nose-finger, 
bilaterally.

Reflexes were absent at the biceps, triceps, knee jerk, and 
ankle jerk.  Right Babinski was absent, and left was going 
up.

On gait examination, the Veteran was observed to externally 
rotate his feet, bilaterally.  He appeared to be relatively 
stable but did have loss of balance with turning.  He 
ambulated with the assistance of a cane.

The impression was postpolio syndrome.  Bracing to help 
address weakness was recommended.  In addition, home 
modification to address accessibility issues was recommended.

In November 2003, the Veteran returned for follow up after 
having received his braces.  He had a left ankle-foot brace, 
and on the right, a brace that came up above his knee.  Both 
had anterior shelves to help provide knee stability.  Due to 
irritation behind the knee both medially and laterally, his 
right brace was cut down to come below the knee.  The Veteran 
reported that he was happy with the right brace in that it 
prevented his knee from buckling.

On follow up evaluation in December 2003, the Veteran 
reported that he was happy with the functioning of his 
braces.  He was observed to have good knee stability and good 
dorsiflexion, although dorsiflexion on the left was not quite 
as good as on the right.  He stated that with the braces, he 
was able to walk increased distances.  His physician asked 
him whether he was interested in bilateral canes for walking 
in crowds but the Veteran stated that he felt quite secure 
with his braces.  

The Veteran underwent VA examination in January 2004.  At the 
time of the examination, the Veteran stated that he had 
developed a problem with increasing weakness of his 
quadriceps and hamstrings, particularly of the right leg, and 
that if his right knee went into more than minimal flexion, 
he would fall to the ground.  The right ankle-foot orthosis 
he had been prescribed locked to keep his ankle immobile, and 
this allowed him to walk stiff-legged and not get into 
problems with knee flexion on the right side.

He complained of continued problems with balance and 
equilibrium, as well as leg weakness and fatigue with 
walking.  He was able to ambulate at home using the cane 
without wearing his orthotics.  The cane, however, was 
necessary, otherwise he needed to touch or hold onto 
something because of leg weakness and balance problems.  At 
home, there was a level entrance from his car to his house, 
and this facilitated getting from one to the other.  He 
additionally used a stair lift within the home.

He denied any problem with upper extremity weakness, 
fatigability, or incoordination.  

The Veteran was observed to walk with a cane in his right 
hand.  He was wearing bilateral ankle-foot orthoses.  There 
was no motion of the right ankle when he was in the orthotic, 
compared to the left.  Without his orthotics on, he was able 
to walk from the chair to the examining table without the 
assistance of a cane.  This, however, was only a short 
distance of three to four feet.

Physical examination of the lower extremities revealed 
atrophy of the gastrocnemii, bilaterally, significantly more 
so on the right than on the left.  There was some atrophy of 
the anterior tibial compartments bilaterally.  

Motor examination revealed thigh flexor strength of 4/5 on 
the right, and 5/5 on the left.  Adductors were 4/5 on the 
right, and 4.5/5 on the left.  Abductors were 5/5 on the 
right, and 5/5 on the left.  

Hamstrings were 4/5 on the right, and 5/5 on the left (knee 
flexion).  Knee extension (quadriceps) was 3/5 on the right, 
and 5/5 on the left.

Dorsiflexion of the ankle was 4.5/5 on the right, and 4/5 on 
the left.  Toe extension was 4.5/5 on the right, except for 
the great toe, which was significantly weaker, at 2.5-3.5.  
Toe extension on the left was 5/5.

Plantar flexion of the foot at the ankle on the right was 
2/5.  Toe flexion on the right was 2/5.  Plantar flexion of 
left ankle was 5/5 and toe flexion on the left was 5/5.

Eversion of the ankle showed mild weakness, 4.5/5, 
bilaterally.  Inversion of the ankle showed significant 
weakness, 3/5 bilaterally.

Rapidly alternating movements in the extremities, such as 
with heel-to-toe testing, was done with slight ataxia, 
bilaterally, although more so on the right.

Cranial nerves III through XII were intact.

Knee jerks and ankle jerks were absent.  Plantar responses 
were down going.

The impression was postpolio syndrome secondary to a history 
of poliomyelitis.

The Veteran was next seen in March 2004.  At that time, he 
reported that he had been doing extremely well.  He had not 
experienced any falls, but continued to express concern about 
the buckling of his leg when he walked at home without his 
braces.  

Physical examination revealed some mild lower extremity 
edema, bilaterally.  His knee extensor strength on the right 
was 3+, 4+ on the left.  Dorsiflexion was 2 on the right, and 
4- on the left.  The left ankle brace was set for free 
plantar and dorsiflexion.  On the right, dorsiflexion was 
limited to neutral and there was an anterior shell.  The 
Veteran's gait was notable for no evidence of any knee 
instability.  He had good toe clearance bilaterally and good 
heel strength, bilaterally.  He did not need to use his cane 
on flat surfaces, provided that he was wearing his braces.

His physician recommended that he attend physical therapy to 
work on walking without the braces and evaluating him with a 
cane versus quad cane versus two canes versus perhaps using a 
walker.  It was noted that the Veteran used furniture at home 
to support himself, but there were some places where there 
were not items to grab onto.  The Veteran also had reported 
some concerns about ascending and descending stairs.  It was 
suggested that he might try descending the stairs backwards, 
so that if his knees buckled, he would fall into the steps 
rather than down the steps.  

In June 2004, the Veteran continued to report that he was 
doing reasonably well.  He had not experienced any falls, and 
had experienced no further buckling of his knees since he had 
been using his braces more.  He continued to not use the 
braces within his home; however, he held onto the walls and 
furniture for support.  

He had been evaluated by physical therapy, who had 
recommended the use of a walker.  The Veteran, however, had 
declined the use of a walker.  It was vigorously recommended 
by his physician that he either use his braces or the walker 
in the home in order to avoid injury.  Ascending and 
descending stairs had become less of an issue, as he had had 
a stair-lift installed in his home.

The Veteran's lower extremity strength measured 4 
dorsiflexion on the left, and 4+ on the right.  Plantar 
flexion was only trace on the right.  His right quadriceps 
muscles were quite weak, in the 4- range.

The physician noted that VA had rated the Veteran under 
paralysis of the external popliteal nerve.  While this was 
accurate, the physician noted that the level of disability 
did not appear to be appropriate given his distal leg 
strength.  His quadriceps weakness represented a significant 
level of disability, as it impaired his function in getting 
up from chairs, walking long distances, and going up and down 
stairs.  

On follow up evaluation in September 2004, the Veteran 
reported that fatigue had not been a problem for him since he 
had last been evaluated.  However, he had experienced three 
falls since he had last been seen.  He admitted to carrying 
large boxes filled with model airplanes.  This had apparently 
caused one of the falls.

On examination of the Veteran's brace, it was noticed that it 
was not actually limiting dorsiflexion as much as it should 
have been.  It was suggested that his brace be modified for 
greater stability.

The use of a walker was again discussed.  The Veteran 
indicated that he had several steps in his home, and that he 
needed to carry boxes.  The Veteran was reluctant to consider 
the use of a walker, but appeared to be more amenable to the 
use of a walker that had been modified to fit a tray on which 
he could carry items.

In October 2004, the Veteran reported that he had been quite 
pleased with the modification of his braces.  He had 
experienced no buckling of his knees, and no falls.  His gait 
seemed excellent, with good toe clearance.  He did tend to 
walk with his toes externally rotated, but this was 
symmetric, bilaterally.  He had good knee stability.

The Veteran had right knee extension in the 3+ range, and 
less than antigravity in the hamstrings, bilaterally.

The Veteran was next seen in April 2005.  At that time, he 
reported that he had been doing extremely well.  He had not 
had any issues with fatigue or pain, and had continued to 
live an active lifestyle.  He had, however, experienced two 
episodes of buckling in his right knee.  He had been able to 
catch himself before completely falling.  He felt that the 
braces did help to catch him but he sensed some increased 
weakness.  

On physical examination, the Veteran was noted to clearly 
have increased weakness in the legs.  Previously his right 
knee extension was in the 3+ range, and now it was less than 
antigravity.  His hamstring muscles were also less than 
antigravity on the right.  On the left, he had significant 
reduction in plantar flexion strength.  Despite the loss in 
lower extremity strength, the Veteran had noticed significant 
improvement in his upper extremity strength, as a result of 
exercise.

The Veteran's gait continued to be excellent, considering his 
significant weakness.  He had good toe clearance and heel 
strike and no demonstrated knee instability walking on flat 
surfaces in the clinic.

It was again recommended that the Veteran use a walker.

In August 2005, the Veteran reported that he had experienced 
no further falls, nor any issues with pain.  He continued, 
however, to have multiple episodes where his legs began to 
give out, but his braces caught him.  He stated that he had 
continued to be active, but had significantly increased his 
caution to avoid falls.

On review of his strength testing, he continued to show slow 
but definite worsening of his proximal strength.  On the left 
side, hip flexion was in the 5- range, and knee extension 
4/5.  On the right, hip flexion was 4, and knee extension and 
hamstrings  were less than antigravity.

The Veteran was observed to ambulate with his feet more 
externally rotated, perhaps due to substitution because of 
hip flexor weakness.  He had significant postural sway 
without the use of a cane, indicative of weakness in the hip 
abductors.

The physician determined that at this point, the Veteran's 
braces appeared to be functioning well, and that he had not 
had any significant decline in function.  The physician, 
however, continued to be concerned about progression and 
weakness.

There are no further clinical records until July 2007.  The 
July 2007 record of treatment notes that he was last seen in 
January 2007.  At the time of the July 2007 appointment, the 
Veteran reported that he had fallen twice since he had last 
been seen.  Both episodes occurred as a result of right knee 
buckling while turning within his home.  He had not been 
wearing his braces or using any other assistive devices at 
the time.  He stated that he continued to wear his braces 
only outside the home.  He used one or two single point canes 
for additional stability when going out of doors.  He stated 
that he would be interested in a trial of a pair of Lofstrand 
crutches, as he knew another individual using such crutches, 
and they appeared to be beneficial to that individual.

In terms of therapeutic exercise, the Veteran stated that he 
continued to perform an extensive strengthening and 
stretching program for both his upper and lower extremities, 
three times per week.

The Veteran described his current symptoms as involving 
occasional left knee pain which was more likely to occur 
after he had been on his feet for a long period of time.  He 
also described experiencing some stiffness in the knee after 
sitting for prolonged periods of time.  The stiffness 
resolved after getting up and moving around.

He additionally reported continued difficulty with fatigue.  
He continued to show signs of slow but steady increased 
weakness in his legs.  His right leg continued to be weaker 
than his left.  Currently, knee flexion was rated a 4 on the 
right, 4+ on the left.  Knee extension was now only 3+ on the 
right and continued to be 5- on the left.  

On observation, the Veteran's braces appeared to be wearing 
out.  New braces with additional support were recommended.

The Veteran did a trial with bilateral Lofstrand crutches and 
was able to ambulate using an appropriate two point gait 
pattern.  He was very pleased with the devices, stating that 
he felt much more stable.  He also commented that he would 
most likely use these more often, as he continued to be 
hesitant in using a wheeled walker.

The Veteran was next seen in April 2008.  His chief complaint 
at the time of the April 2008 appointment was lower extremity 
weakness causing difficulty with ambulation and falls.  He 
stated that he had fallen two to four times since his last 
visit to the clinic.  These episodes were reportedly caused 
by tripping over objects while having a lot of company in his 
house.

The Veteran reported that since receiving his new braces in 
August 2007, he had had great difficulty in fitting his 
braces inside his shoes.  A better technique as to putting 
the braces inside the shoes was demonstrated.

The Veteran stated that he felt much more stable and safe 
using the Lofstrand crutches, and that they enabled him to 
walk much longer distances.  By way of example, he stated 
that he had recently walked as long as 3/4 of a mile when his 
son arrived off an aircraft carrier in Virginia.  He also 
indicated, however, that he would now be amenable to 
considering a rolling walker, to be used only as needed to 
walk long distances or in crowds, or when he needed to carry 
objects, such as groceries, into his home.  

Observation of the Veteran's gait while using the Lofstrand 
crutches and wearing the braces revealed good toe clearance 
during the swing phase of the gait.  His ankles looked 
stable.  The only significant gait deviation was increased 
external rotation of the hips, bilaterally.  

On follow up evaluation in October 2008, the Veteran 
continued to complain of lower extremity weakness causing 
difficulty with ambulation.  He reported that he had fallen 
once since his last visit, as a result of tripping on his own 
foot.  At the time of the fall, he had not been wearing his 
brace, and his Lofstrand crutches had not been available.

At the time of the October 2008 appointment, the Veteran 
arrived without wearing his braces.  He stated that he had 
not worn the braces for quite some time, as they impeded his 
ability to drive and he felt as though he was adequately 
stable with the use of the Lofstrand crutches.  As a result, 
he had resorted to using the Lofstrand crutches on a full-
time basis.

On manual muscle testing, the Veteran's hip flexion was in 
the 4 range, bilaterally.  Extension was 3+ on the right, and 
4+ on the left.  Dorsiflexion was 4 on the right, and 3 on 
the left.  Plantar flexion was 2 on the right, and 4 on the 
left.

On gait observation, the Veteran got fair toe clearance 
bilaterally but was clearly unstable without the crutches.  
The physician noted that despite his progressive weakness, he 
continued to do well with the crutches.

The Veteran was next seen in March 2009.  Since his last 
visit in October 2008, he had reportedly experienced two 
falls.  One occurred inside his home while walking from one 
room to another.  The other occurred while leaving a 
restaurant.  On that occasion, he had reportedly slipped on 
some ice.

The Veteran continued to prefer not wearing his braces.  He 
continued to feel that he was adequately stable with the use 
of the Lofstrand crutches.

EMG examination in March 2009 revealed electrophysiologic 
evidence of chronic bilateral lower extremity neuropathy such 
as seen in chronic polio or polyradiculopathy.

From a clinical standpoint, the Veteran continued to be 
limited by fatigue.  His physician noted that he was doing 
reasonably well with bilateral Lofstrand crutches but that he 
clearly had balance problems without them.  

A March 2009 letter from the Veteran's physician noted that 
the Veteran had continued to experience progressive decline 
due to postpolio syndrome, with increased fatigue and 
difficulty with ambulation.  He had been prescribed Lofstrand 
crutches and bracing due to his progressive decline.

The Veteran again underwent VA examination in March 2009.  At 
the time of the examination, the Veteran stated that he was 
not currently able to function without the use of his 
Lofstrand crutches.  He indicated that he had been fitted 
with ankle braces but was not wearing them because he tended 
to trip on them.

On gait observation, the Veteran was observed to have 
complete pronation of the left foot with permanent deformity.  
The Veteran was very clearly unstable with his gait without 
the use of his crutches in the examination room.  No Romberg 
testing was attempted.

Neurological testing revealed absent deep tendon reflexes in 
the upper and lower extremities.  Spontaneous fasciculations 
in the left lower extremity were observed.  Gross sensation 
to brush was normal in the lower extremities.  He also had 
intact monofilament sensation.  However, he had markedly 
diminished vibratory sensation in the lower extremities.

Motor examination revealed the following:  Motor Group XVI 
(flexion of the hip): 2/5 on the right, and 4/5 on the left.  
Motor group XVIII (extension of the hip):  3/5 on the right, 
and 5/5 on the left.  Motor group XVII (abduction of the 
hip):  3/5 on the right, and 4/5 on the left.  Motor group XV 
(adduction of the hip):  3/5 on the right, 5/5 on the left.  
Motor group XIII (flexion of the knee):  2/5, bilaterally.  
Motor group XIV (extension of the knee):  2/5 on the right, 
and 3/5 on the left.  Motor group XII (dorsiflexion of the 
ankle):  2/5 on the right, and 1/5 on the left.  Motor group 
XI (plantar flexion of the ankle):  0/5 on the right, and 1/5 
on the left.

The examiner noted that while the Veteran had been rated for 
paralysis of the external popliteal nerve, he would be more 
appropriately rated using individual motor weakness of the 
individual motor groups.  The muscle units involved were 
motor groups XI through XVIII.

The examiner additionally noted that the Veteran's condition 
was worsening.  The examiner discussed briefly with the 
Veteran the use of a powered wheel chair.

There are no further records dated after March 2009 
pertaining to the Veteran's postpolio syndrome.

The Veteran's residuals of poliomyelitis affecting the right 
and left lower extremities are rated under DC 8011-8521.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2009).  Diagnostic Code 8011, which pertains to 
poliomyelitis, directs that if poliomyelitis is an active 
febrile disease, the disability should be rated as 100 
percent disabling.  Otherwise, the disability is to be rated 
based upon residuals, with a 10 percent minimum rating.  
38 C.F.R. § 4.124a, DC 8011.  

The RO determined that the Veteran's residuals were 
predominantly manifested by impairment of the external 
popliteal nerve, rated under DC 8521.  Diagnostic Code 8521 
provides for a 10 percent rating for mild incomplete 
paralysis of the nerve, a 20 percent rating for moderate 
incomplete paralysis, and a 30 percent rating for severe 
incomplete paralysis.  A 100 percent rating is warranted for 
complete paralysis, with foot drop and slight droop of the 
first phalanges of all toes, where dorsiflexion of the foot 
and extension of the proximal phalanges of the toes is lost, 
abduction of the foot is lost, adduction is weakened, and 
anesthesia covers the entire dorsum of the foot and toes.  
38 C.F.R. § 4.124a, DC 8521.

Also applicable in rating the Veteran's residuals of 
poliomyelitis are the diagnostic codes pertaining to 
impairment of Muscle Groups XI through XVIII.  38 C.F.R. 
§ 4.73, DCs 5311-5318.  

In first addressing whether the Veteran is entitled to higher 
ratings under the diagnostic codes pertaining to neurological 
impairment, the Board notes that nerve impairment apart from 
the external popliteal nerve has not been identified.  
See June 2004 record of private treatment noting that review 
of a VA document regarding the Veteran's disability referred 
to "external popliteal nerve" as the source of paralysis, 
which was "obviously accurate."  Accordingly, a rating 
under a diagnostic code other than DC 8521 is not 
appropriate.  

Even were additional nerves affected by the Veteran's 
postpolio syndrome, only DC 8520, which pertains to paralysis 
of the sciatic nerve, provides for ratings higher than those 
contemplated by DC 8521.  Significantly, however, in order to 
qualify for ratings in excess of 30 percent for the right 
lower extremity, and in excess of 20 percent for the left 
lower extremity under DC 8520, there must be evidence of 
severe paralysis of the right sciatic nerve, with marked 
muscular atrophy, and moderately severe paralysis of the left 
sciatic nerve, respectively.  The evidence in this case does 
not demonstrate marked muscular atrophy or disability 
commensurate with moderately severe paralysis of the left 
sciatic nerve.  Accordingly, even were DC 8520 applicable, 
that diagnostic code could not serve as  a basis for an 
increased rating in this case.

Additionally, because a separate rating under any other 
neurological diagnostic code, in addition to the current 
ratings under DC 8521, would entail compensating the Veteran 
twice for the same symptoms, separate ratings under 
additional neurological diagnostic codes are prohibited.  See 
38 C.F.R. § 4.14 (2009).

Having determined that disability ratings under any 
neurological diagnostic code other than DC 8521 are not 
appropriate, the Board turns now to the question of whether 
DC 8521 may provide for higher ratings.  In this regard, the 
Board concludes that because the evidence of record does not 
demonstrate complete paralysis of the right external 
popliteal nerve, with foot drop and slight droop of the first 
phalanges of all toes, where dorsiflexion of the foot and 
extension of the proximal phalanges of the toes is lost, 
abduction of the foot is lost, adduction is weakened, and 
anesthesia covers the entire dorsum of the foot and toes, a 
higher rating of 40 percent for the right lower extremity is 
not warranted.  While the record reflects that the Veteran 
has had progressively diminished strength in his right foot 
and ankle throughout the pendency of the appeal, at no time 
has his right lower extremity been characterized by foot drop 
or slight droop of the first phalanges of all toes.  
Accordingly, a rating in excess of 30 percent under DC 8521 
for the right lower extremity is not warranted.

Similarly, although the record also reflects progressively 
diminished strength in the left lower extremity throughout 
the pendency of the appeal, the Veteran's left lower 
extremity consistently has been shown to have been stronger 
than the right.  That the left leg has at all times during 
the pendency of the appeal measured stronger than the right, 
with less evidence of atrophy, demonstrates that the 
disability of the left lower extremity is not commensurate 
with the right, and therefore does not meet the criteria 
necessary for consideration as severe.  Therefore, a rating 
in excess of 20 percent under DC 8521 for the left lower 
extremity is not warranted.

As noted by both the Veteran's private physician and the VA 
examiners, however, the Veteran's postpolio residuals 
affecting the lower extremities are more appropriately rated 
under the diagnostic codes pertaining to impairment of the 
individual Muscle Groups involved.

The Muscle Groups involved in this case, as identified by the 
March 2009 VA examiner, include Muscle Groups XI through 
XVIII.  38 C.F.R. § 4.73, DCs 5310-5318.  Diagnostic Codes 
5311 and 5312 pertain to the anatomic region of the foot and 
leg.  Diagnostic Codes 5313 through 5318 pertain to the 
anatomic region of the pelvic girdle and thigh.  38 C.F.R. 
§ 4.55(b) (2009).

The combined evaluation of Muscle Groups acting on a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
Muscle Groups I and II acting upon the shoulder.  38 C.F.R. 
§ 4.55(d).

For compensable Muscle Group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured Muscle Group will be 
increased by one level and used as the combined evaluation 
for the affected Muscle Groups.  38 C.F.R. § 4.55(e).  

For Muscle Group injuries in different anatomical regions 
which do not act upon ankylosed joints, each Muscle Group 
injury shall be separately rated and the ratings combined 
under the provisions of 38 C.F.R. § 4.25 (2009).  38 C.F.R. 
§ 4.55(f).  

In this case, none of the Veteran's affected joints is 
ankylosed.  In addition, although the functions of the 
affected Muscle Groups overlap to some extent, because the 
involved Muscle Groups primarily act upon different joints 
within the same anatomical regions, the Veteran's disability 
will be rated based upon the most severely injured Muscle 
Groups, and combined pursuant to 38 C.F.R. § 4.25.  
See 38 C.F.R. § 4.55 (d), (e).  

In evaluating whether the Veteran is entitled to ratings 
higher than 30 and 20 percent for the right and left lower 
extremities, respectively, the Board turns first to 
Diagnostic Codes 5311 and 5312, which pertain to the anatomic 
region of the foot and leg.  

Diagnostic Code 5311 pertains to Muscle Group XI.  Muscle 
Group XI includes the muscles involved in the propulsion and 
plantar flexion of the foot, stabilization of the arch, 
flexion of the toes, and flexion of the knee.

Diagnostic Code 5312 pertains to Muscle Group XII.  Muscle 
Group XII includes the muscles involved in extension of the 
toes, and stabilization of the arch.

Both DC 5311 and 5312 provide for a 0 percent disability 
rating where the disability is slight; a 10 percent 
disability rating where the disability is moderate; a 20 
percent disability rating where the disability is moderately 
severe, and a maximum 30 percent disability rating where the 
disability is severe.  38 C.F.R. § 4.73, DCs 5311, 5312.

The record reflects that in the five- to ten-year period 
before the Veteran filed his claim for an increased rating, 
the Veteran noticed increased weakness, resulting in 
increased pronation of both feet.  In the three years prior 
to filing his claim, he began to have increasing difficulty 
with stumbling and falling.  

Physical examination in October 2003 revealed fallen arches 
on both feet, worse on the left than on the right.  On gait 
examination, the Veteran was observed to externally rotate 
his feet.  Motor testing revealed right ankle dorsiflexion of 
4/5, and left ankle dorsiflexion of 3+/5.  Ankle eversion was 
3 on the right, and trace on the left.

On follow up evaluation in December 2003, the Veteran was 
noted to have "good" dorsiflexion, better on the right than 
on the left.  The braces he had been prescribed resulted in 
increased stability and improved ability to ambulate.

On VA examination in January 2004, physical examination 
revealed some atrophy of the anterior tibial compartments, 
bilaterally.  Motor examination revealed plantar flexion of 2 
on the right, and 5 on the left.  Ankle dorsiflexion was 4.5 
on the right and 4 on the left.  Toe extension was 4.5/5 on 
the right, except for the great toe, which was significantly 
weaker, at 2.5-3.5.  Toe extension on the left was 5/5.  Toe 
flexion on the right was 2/5, and toe flexion on the left was 
5/5.

Eversion of the ankle showed mild weakness, 4.5/5, 
bilaterally.  Inversion of the ankle showed significant 
weakness, 3/5 bilaterally.

In March 2004, the Veteran had ankle dorsiflexion of 2 on the 
right, and of 4- on the left.  In June 2004, he was noted to 
have trace right plantar flexion, and ankle dorsiflexion of 
4+ on the right, and 4 on the left.

In April 2005, the Veteran was noted to have 
"significantly" reduced plantar flexion strength.

In October 2008, the Veteran had plantar flexion of 2 on the 
right, and 4 on the left.  He had right ankle dorsiflexion of 
4, and left ankle dorsiflexion of 3.

Finally, on VA examination in March 2009, the Veteran had 
plantar flexion of 0 on the right, and 1 on the left.  He had 
right ankle dorsiflexion of 2, and left ankle dorsiflexion of 
1.

Based upon the above evaluations, the dorsiflexion of the 
Veteran's right ankle remained relatively stable throughout 
the pendency of the appeal, with scores predominantly 
alternating in the ranges of 2 and 4, with a final score of 2 
on VA examination in March 2009.  The plantar flexion of his 
right ankle was also relatively stable, measuring 2 or worse.  
Inversion and eversion of the right ankle measured in the 
range of 3 and 4.5, respectively.

Given the Veteran's poorer right ankle plantar flexion of 2 
or worse, and his right ankle dorsiflexion of alternating 
scores of 2 and 4, with a final score of 2, and the Veteran's 
toe extension of 4.5/5, except for the great toe, which was 
significantly weaker, at 2.5-3.5, the Board concludes that 
despite the Veteran's better right ankle inversion and 
eversion, the overall disability resulting from the 
impairment of Muscle Groups XI and XII in the right lower 
extremity is severe, and that it has been severe throughout 
the pendency of the appeal.  

Even if the Board had concluded that the disability was 
moderate, as opposed to severe, because 38 C.F.R. § 4.55(e) 
directs that disabilities of Muscle Groups in the same 
anatomical region that do not act on the same joint (in this 
case the ankle joint and the joints of the feet), should be 
increased by one level and used as the combined evaluation 
for the affected Muscle Groups, the Veteran would still be 
entitled to a 30 percent rating for a severe disability.

In addition, even had the Board concluded that the Veteran 
was entitled to separate disability ratings for both Muscle 
Group XI and XII, because the combined evaluation of Muscle 
Groups acting on a single unankylosed joint must be lower 
than the evaluation for unfavorable ankylosis of that joint, 
pursuant to 38 C.F.R. § 4.55(d), he would not be entitled to 
more than a 30 percent rating, as the maximum evaluation for 
ankylosis of the ankle is 40 percent, and the rating schedule 
does not provide for a compensable rating for ankylosis of 
any of the joints within the foot.

Turning next to the left lower extremity, the dorsiflexion of 
the Veteran's left ankle also remained relatively stable, 
with scores predominantly measuring in the range of 3, with 
the exception of the last examination in March 2009, where it 
measured 1.  The plantar flexion of his left foot was also 
stable, measuring 4 or better, with the exception of the 
March 2009 examination, when it measured 1.  Inversion and 
eversion of the left ankle measured in the range of 3 and 
trace, respectively.  Toe extension and flexion were 5/5.

Because strength testing of the Veteran's left lower 
extremity at no time prior to the March 2009 VA examination 
measured lower than 3, with the exception of ankle eversion, 
the Board concludes that prior to the March 25, 2009, VA 
examination, the Veteran's disabilities of Muscle Groups XI 
and XII were no more than moderately severe, commensurate 
with a 20 percent disability rating.  However, pursuant to 
38 C.F.R. § 4.55(e), this moderately severe rating should be 
increased by one level and used as the combined evaluation 
for the affected Muscle Groups.  In this instance, the rating 
one level up is 30 percent.  Accordingly, for the period 
prior to March 24, 2009, the Veteran's disability warranted a 
30 percent disability rating.

The Veteran's disability also warrants a 30 percent 
disability rating for the period since the March 25, 2009 VA 
examination.  Strength testing at the time of the examination 
revealed severely diminished strength of 1.  Diagnostic Codes 
5311 and 5312 do not provide for a rating higher than 30 
percent.  Accordingly, a rating higher than 30 percent for 
the anatomic region of the left foot and leg is not 
warranted.

As noted above, even had the Board concluded that the Veteran 
was entitled to separate disability ratings for both Muscle 
Group XI and XII, because the combined evaluation of Muscle 
Groups acting on a single unankylosed joint must be lower 
than the evaluation for unfavorable ankylosis of that joint, 
pursuant to 38 C.F.R. § 4.55(d), he would not be entitled to 
more than a 30 percent rating, as the maximum evaluation for 
ankylosis of the ankle is 40 percent, and the rating schedule 
does not provide for a compensable rating for ankylosis of 
any of the joints within the foot.

Having determined that the Veteran has been entitled to two 
separate 30 percent ratings for the anatomic region of the 
foot and leg throughout the pendency of the appeal, the 
remaining question before the Board is whether the Veteran is 
entitled to ratings higher than 30 percent, when combined 
with the ratings for the anatomic region of the pelvic girdle 
and thigh.

The diagnostic codes involved in rating the muscles included 
in the anatomic region of the pelvic girdle and thigh include 
DCs 5313 through 5318.  38 C.F.R. § 4.55(b).  

Diagnostic Code 5313 pertains to Muscle Group XIII.  Muscle 
Group XIII includes the muscles involved in extension of the 
hip and flexion of the knee; outward and inward rotation of 
the flexed knee; acting with rectus femoris and sartorius 
synchronizing simultaneous flexion of the hip and the knee, 
and extension of the hip and knee.

This diagnostic code provides for a 0 percent disability 
rating where the disability is slight; a 10 percent 
disability rating where the disability is moderate; a 30 
percent disability rating where the disability is moderately 
severe, and a maximum 40 percent disability rating where the 
disability is severe.  38 C.F.R. § 4.73, DC 5313.

Diagnostic Code 5314 pertains to Muscle Group XIV.  Muscle 
Group XIV includes the muscles involved in extension of the 
knee, tension of the fascia lata and iliotibial band, acting 
with Muscle Group XVII in postural support of the body, and 
acting with the hamstrings in synchronizing the hip and knee.

This diagnostic code provides for a 0 percent disability 
rating where the disability is slight; a 10 percent 
disability rating where the disability is moderate; a 30 
percent disability rating where the disability is moderately 
severe, and a maximum 40 percent disability rating where the 
disability is severe.  38 C.F.R. § 4.73, DC 5314.

Diagnostic Code 5315 pertains to Muscle Group XV.  Muscle 
Group XV includes the muscles involved in adduction of the 
hip and flexion of the knee.

This diagnostic code provides for a 0 percent disability 
rating where the disability is slight; a 10 percent 
disability rating where the disability is moderate; a 20 
percent disability rating where the disability is moderately 
severe, and a maximum 30 percent disability rating where the 
disability is severe.  38 C.F.R. § 4.73, DC 5315.

Diagnostic Code 5316 pertains to Muscle Group XVI.  Muscle 
Group XVI includes the muscles involved in flexion of the 
hip.

This diagnostic code provides for a 0 percent disability 
rating where the disability is slight; a 10 percent 
disability rating where the disability is moderate; a 30 
percent disability rating where the disability is moderately 
severe, and a maximum 40 percent disability rating where the 
disability is severe.  38 C.F.R. § 4.73, DC 5316.

Diagnostic Code 5317 pertains to Muscle Group XVII.  Muscle 
Group XVII includes the muscles involved in extension of the 
hip, abduction of the thigh, elevation of the opposite side 
of the pelvis, tension of the fascia lata and iliotibial 
band, acting with Muscle Group XIV in postural support of 
body steadying of the pelvis upon the head of the femur and 
condyles of the femur on the tibia.

This diagnostic code provides for a 0 percent disability 
rating where the disability is slight; a 20 percent 
disability rating where the disability is moderate; a 40 
percent disability rating where the disability is moderately 
severe, and a maximum 50 percent disability rating where the 
disability is severe.  38 C.F.R. § 4.73, DC 5317.

Lastly, Diagnostic Code 5318 pertains to Muscle Group XVIII.  
Muscle Group XVIII includes the muscles involved in outward 
rotation of the thigh and stabilization of the hip joint.

This diagnostic code provides for a 0 percent disability 
rating where the disability is slight; a 10 percent 
disability rating where the disability is moderate; a 20 
percent disability rating where the disability is moderately 
severe, and a maximum 30 percent disability rating where the 
disability is severe.  38 C.F.R. § 4.73, DC 5318.

Turning first to the right lower extremity, the record 
reflects that throughout the pendency of the appeal, the 
Veteran has had weakness of the right knee, leading to 
instability and falls, particularly when not wearing his 
orthotics.  

Weakness of knee extension and flexion remained relatively 
stable throughout the appeal period.  In October 2003, he had 
3+ knee extension strength; flexion strength was not tested.  
On VA examination in January 2004, the Veteran complained of 
increasing weakness of his quadriceps and hamstrings.  Motor 
examination revealed hamstring strength of 4/5, and 
quadriceps (knee extension) strength of 3/5 on the right.  
Reflex testing revealed absent knee jerk.  In March 2004, the 
Veteran had right knee extensor strength of 3+.  

In June 2004, his right quadriceps muscles were in the 4- 
range.  The Veteran's private physician noted that his right 
quadriceps weakness represented a significant level of 
disability, as it impaired his function in getting up from 
chairs, walking long distances, and going up and down stairs.

In October 2004, the Veteran had right knee extensor strength 
in the 3+ range, and less than antigravity in the hamstrings.  
In April 2005, his right knee extensor strength had decreased 
from 3+ to less than antigravity.  His hamstring muscles also 
measured at less than antigravity.  The Veteran's gait, 
however, continued to be excellent, considering his 
significant weakness.  Strength testing in August 2005 again 
revealed less than antigravity in both extension and flexion.

From October 2003 to April 2005, the Veteran had knee 
extension and flexion strength in the range of 3/5.  In April 
2005 and August 2005, he demonstrated strength of less than 
antigravity for both knee extension and flexion.  The 
antigravity measurements, however, appear to have been a 
temporary exacerbation, as strength testing in July 2007 
revealed right knee flexion of 4 and extension and extension 
of 3+.  

Records dated in July 2007 show that the Veteran's right leg 
continued to be weaker than his left.  Strength testing at 
that time revealed right knee flexion of 4 and extension and 
extension of 3+.  On VA examination in March 2009, his 
strength had decreased to 2/5.  

Taking these measurements together, the Board finds that knee 
extension and flexion strength predominantly in the range of 
2 and 3 represents moderately severe impairment of muscle 
function, commensurate with a 30 percent rating under both 
DCs 5313 and 5314.  Although the Veteran's strength in April 
and August 2005 measured at less than antigravity, the Board 
concludes that because his strength overall, both before 
those dates and afterwards, was 2/5 or better, testing on 
those dates represented a temporary exacerbation, such that a 
determination of severe impairment of muscle function is not 
warranted.  Significantly, throughout the appeal period, the 
Veteran continued to ambulate with the assistance of 
orthotics or crutches.  At no time during the pendency of the 
appeal was his knee extension or flexion strength so impaired 
that he was not able to ambulate.  Accordingly, the Board 
concludes that the criteria for 30 percent ratings, but no 
more, are met under DCs 5313 and 5314.

Turning next to right hip strength, the record again reflects 
that the Veteran's right hip strength remained relatively 
stable throughout the appeal period.  In October 2003, his 
right hip flexion strength measured 4+, and abduction 
measured 3+.

On VA examination in January 2004, the Veteran had thigh 
flexor strength of 4/5, adduction of 4/5, and abduction of 
5/5.  In August 2005, the Veteran had hip flexion strength of 
4.  The Veteran was observed to ambulate with his feet more 
externally rotated, which the physician felt might be due to 
substitution because of hip flexor weakness.  He had 
significant postural sway without the use of a cane, 
indicative of weakness in the hip abductors.

Records dated in October 2008 show that the Veteran had right 
hip flexion in the 4 range.  Right hip extension was 3+.

On VA examination in March 2009, the Veteran had right hip 
abduction strength of 3, flexion of 3, abduction of 2, and 
extension of 3.

Based upon the above measurements, the Board finds that with 
hip adduction in the range of 3, the Veteran's impairment of 
hip adduction was no more than moderately severe.  At no time 
during the pendency of the appeal did his hip flexion 
strength measure less than 3.  Accordingly, a 20 percent 
rating, but no higher, is warranted under DC 5315.

Turning next to DC 5316, impairment of the muscles involved 
in hip flexion, the Veteran's right hip flexion strength 
throughout the pendency of the appeal predominantly measured 
in the range of 4, with the exception of March 2009, when it 
measured 2.  With measurements in the range of 4 prior to the 
VA examination, the Board concludes that for the period prior 
to the March 2009 VA examination, the Veteran's impairment of 
right hip flexion was only moderate, for which a 10 percent 
rating was warranted.  As of the March 2009 examination, the 
impairment was severe, as reflected by the score of 2, and he 
is entitled to a 30 percent rating, for moderately severe 
impairment of Muscle Group XVI.

With regard to DCs 5317 and 5318, which pertain primarily to 
impairment of the muscles involved in hip extension and 
abduction, the record reflects that the Veteran had hip 
extension of 3+ in October 2008 and hip abduction and 
extension in the range of 3 when tested on VA examination in 
March 2009.  The Board acknowledges that the Veteran's right 
hip abduction was not tested prior to the March 2009 
examination.  However, the Veteran's private treatment 
records demonstrate that he had significant postural sway 
without the use of a cane, indicative of weakness in the hip 
abductors, throughout the pendency of the appeal.  A score of 
three represents no more than moderately severe impairment of 
hip extension and abduction, for which a 20 percent rating is 
warranted under DC 5318, and a 40 percent rating is warranted 
under DC 5317.

As outlined above, the Veteran is entitled to a single rating 
for muscle impairment in the pelvic girdle and thigh, based 
upon the most severely injured Muscle Group.  In this case, 
the highest disability rating for which the Veteran is 
eligible falls under DC 5317, which pertains to impairment of 
Muscle Group XVII.  As he is not entitled to a higher 
disability rating under any other diagnostic code, the Board 
concludes that Muscle Group XVII is his most severely injured 
Muscle Group in the anatomic region of the pelvic girdle and 
thigh.  

Pursuant to 38 C.F.R. § 4.55(e), the evaluation for the most 
severely injured Muscle Group will be increased by one level 
and used as the combined evaluation for the affected Muscle 
Groups.  38 C.F.R. § 4.55(e).  Thus, in this case, the 40 
percent rating under DC 5317 will be increased by one level 
to 50 percent, and used as the combined evaluation for all 
the affected Muscle Groups in the anatomic region of the 
pelvic girdle and thigh.

Combining the 30 percent rating to which the Veteran is 
entitled to for impairment of the affected Muscle Groups in 
the anatomic region of the foot and leg, with the 50 percent 
rating to which the Veteran is entitled for the affected 
Muscle Groups in the anatomic region of the pelvic girdle and 
thigh, the Veteran is entitled to an increased rating of 70 
percent for the right lower extremity, as compared to his 
current disability rating of 30 percent.  See 38 C.F.R. 
§ 4.25.

In determining that the Veteran is entitled to an increased 
rating of 70 percent, the Board has considered whether the 
Veteran's disability of the right lower extremity is 
commensurate with amputation at the upper third of the thigh, 
one-third of the distance from the perineum to the knee, such 
that he would be entitled to a rating of 80 percent.  In 
concluding that the Veteran's disability is not commensurate 
with amputation at that level, the Board considers the 
Veteran's ability to ambulate with the use of crutches to be 
indicative of better functioning of the right lower extremity 
than would exist were his disability commensurate with 
amputation at the hip.  Accordingly, a rating higher than 70 
percent for the right lower extremity is not warranted.

Turning next to the left lower extremity, the record reflects 
that throughout the pendency of the appeal, the Veteran has 
had weakness of the left knee, although not as severe as the 
right, contributing to instability and falls, particularly 
when not wearing his orthotics.  

Weakness of knee extension and flexion remained relatively 
stable throughout the appeal period.  In October 2003, he had 
5- knee extension strength; flexion strength was not tested.  
On VA examination in January 2004, the Veteran complained of 
increasing weakness of his quadriceps and hamstrings, worse 
on the right than on the left.  Motor examination revealed 
hamstring strength of 5/5, and quadriceps (knee extension) 
strength of 5/5.  Reflex testing revealed absent knee jerk.  
In March 2004, the Veteran's had right knee extensor strength 
of 4+.  

In October 2004, the Veteran's left hamstrings measured less 
than antigravity; his left knee was not otherwise tested at 
that time.  Strength testing in August 2005 revealed left 
knee flexion of 4.

Records dated in July 2007 show that the Veteran's right leg 
continued to be weaker than his left.  Strength testing at 
that time revealed left knee flexion of 4+ and extension and 
extension of 5-.

On VA examination in March 2009, he had left knee flexion of 
2/5 and extension of 3/5.

The Veteran had left knee extension and flexion strength of 4 
or better until the March 2009 VA examination, at which time 
he had scores of 3 and 2, respectively.  

Based upon these measurements, the Board finds that knee 
extension and flexion strength predominantly in the range of 
4 prior to the VA examination represents no more than 
moderate impairment of muscle function, commensurate with a 
10 percent rating under both DCs 5313 and 5314.  As of the 
March 2009 VA examination, however, the Veteran's disability 
was in the moderately severe range, as represented by the 
scores of 2 and 3, entitling him to ratings of 30 percent 
under both DCs 5313 and 5314.

Turning next to left hip strength, the record again reflects 
that the Veteran's left hip strength remained relatively 
stable throughout the appeal period.  In October 2003, his 
left hip flexion strength measured 5-, and abduction measured 
4+.

On VA examination in January 2004, the Veteran had thigh 
flexor strength of 5/5, adduction of 4.5/5, and abduction of 
5/5.  In August 2005, the Veteran had hip flexion strength of 
5-.  

Records dated in October 2008 show that the Veteran had left 
hip flexion in the 4 range.  Left hip extension was 4+.

On VA examination in March 2009, the Veteran had left hip 
abduction strength of 4, flexion of 4, abduction of 4, and 
extension of 5.

Based upon the above measurements, the Board finds that with 
full (5/5) hip adduction strength, the Veteran's impairment 
of hip adduction was no more than slight.  At no time during 
the pendency of the appeal did his hip flexion strength 
measure less than 5.  Accordingly, a compensable rating is 
not warranted under DC 5315.

Turning next to DC 5316, impairment of the muscles involved 
in hip flexion, the Veteran's left hip flexion strength 
throughout the pendency of the appeal predominantly measured 
in the range of 4.  Measurements in the range of 4 are 
consistent with moderate impairment of left hip flexion, for 
which a 10 percent rating, but no higher, is warranted.  As 
left hip flexion throughout the pendency of the appeal never 
measured less than 4, a rating higher than 10 percent is not 
warranted.  

With regard to DCs 5317 and 5318, which pertain primarily to 
impairment of the muscles involved in hip extension and 
abduction, the record reflects that the Veteran had left hip 
extension of 4+ when tested in October 2008, and had left hip 
abduction and extension in the ranges of 4 and 5, 
respectively, when tested on VA examination in March 2009.  
Scores of 4 and 5 represent no more than moderate impairment 
of hip extension and slight impairment of hip abduction, for 
which a 20 percent rating is warranted under DC 5317, and a 0 
percent rating is warranted under DC 5318.

As outlined above, the Veteran is entitled to a single rating 
for muscle impairment in the pelvic girdle and thigh, based 
upon the most severely injured Muscle Group.  In this case, 
the Veteran is entitled to the highest disability rating 
under DCs 5313 and 5314, which pertain to impairment of 
Muscle Groups XIII and XIV.  As he is entitled to a single 
disability rating only, and the ratings are equivalent under 
both diagnostic codes, the selection of the diagnostic code 
used to rate his disability is immaterial.    

Pursuant to 38 C.F.R. § 4.55(e), the evaluation for the most 
severely injured Muscle Group will be increased by one level 
and used as the combined evaluation for the affected Muscle 
Groups.  38 C.F.R. § 4.55(e).  Thus, in this case, the 30 
percent rating under DC 5313 (or DC 5314) will be increased 
by one level to 40 percent, and used as the combined 
evaluation for all the affected Muscle Groups in the anatomic 
region of the pelvic girdle and thigh.

Combining the 30 percent rating to which the Veteran is 
entitled to for impairment of the affected Muscle Groups in 
the anatomic region of the foot and leg, with the 40 percent 
rating to which the Veteran is entitled to for the affected 
Muscle Groups in the anatomic region of the pelvic girdle and 
thigh, the Veteran is entitled to an increased rating of 60 
percent for the right lower extremity, as compared to his 
current disability rating of 20 percent.  See 38 C.F.R. 
§ 4.25.

In determining that the Veteran is entitled to an increased 
rating of 60 percent, the Board has considered whether the 
Veteran's disability of the left lower extremity is 
commensurate with amputation at the upper third of the thigh, 
one-third of the distance from the perineum to the knee, such 
that he would be entitled to a rating of 80 percent.  In 
concluding that the Veteran's disability is not commensurate 
with amputation at that level, the Board considers the 
Veteran's ability to ambulate with the use of crutches to be 
indicative of better functioning of the left lower extremity 
than would exist were his disability commensurate with 
amputation at the hip.  Accordingly, a rating higher than 60 
percent for the left lower extremity is not warranted.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flareups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2009).

Although the Veteran's disability causes functional 
impairment, the evidence does not demonstrate that the 
Veteran experiences any additional functional impairment in 
the form of  fatigability, weakness or loss of coordination, 
beyond that contemplated by the current 70 and 60 percent 
disability ratings.  While fatigue, weakness, and loss of 
coordination have been noted, there is no evidence 
demonstrating a decrease in range of motion as a result of 
repetitive use of the involved joints.  Indeed, the private 
outpatient treatment records consistently note no impairment 
in the range of motion of the affected joints.  Disability 
ratings greater than 70 and 60 percent are therefore not 
warranted. 

The Board has considered whether referral for extra-schedular 
ratings is warranted.  The service-connected residuals of 
poliomyelitis affecting the right and left lower extremities 
manifest with weakness and decreased function of the lower 
extremities.  The functional symptoms of weakness are 
contemplated in ratings based on impairment of the various 
Muscle Groups.  38 C.F.R. § 4.40.  As discussed in the 
preceding section, these symptoms are contemplated by the 
rating criteria.  Hence, the criteria for referral for 
consideration of extraschedular ratings pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

In determining that the Veteran is not entitled to the 
highest possible ratings for the residuals of his 
poliomyelitis affecting the right and left lower extremities, 
the Board acknowledges the Veteran's complaint that VA is not 
assigning ratings in consideration of the progressive nature 
of his disability.  The intent of the rating schedule, 
however, is to evaluate disabilities based upon the current 
level of severity, as opposed to based upon a future level of 
disability, regardless of how certain the disability is to 
progress.  In this regard, the Board notes, with emphasis, 
the March 2009 VA examiner's recommendation that based upon 
the Veteran's current status, he consider the use of a 
motorized wheelchair.  The Board encourages the Veteran to 
file a claim for an increased rating should his disability 
progress to the point where he requires the use of a 
motorized wheel chair.  Until such time as the Veteran 
requires the use of a wheelchair, however, his disability 
cannot be viewed as analogous to amputation of the lower 
extremities, such that the highest possible ratings may not 
be awarded.  In any event, the Veteran, again, is encouraged 
to file a claim for an increased rating, should he feel that 
his disability has increased in severity, becoming worse than 
the current ratings reflect.

Lastly, consideration has also been given to staged ratings 
(different percentage ratings for different periods of time 
since the effective date of service connection).  Fenderson 
v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  However, staged ratings are not indicated 
in the present case, as the Board finds that the weight of 
the credible evidence shows that the Veteran's service-
connected residuals of poliomyelitis affecting the right and 
left lower extremities have been 70 and 60 percent disabling, 
respectively, throughout the pendency of the appeal.  All 
reasonable doubt has been resolved in favor of the Veteran in 
making this decision.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Total disability rating 
based on individual unemployability (TDIU).

TDIU is an element of all appeals of an increased rating.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted 
where a Veteran's service connected disabilities are rated 
less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education 
and occupational experience would otherwise qualify him.  
38 C.F.R. § 4.16 (2009). 

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

In this case the Veteran has not alleged that his service-
connected disabilities prevent him from obtaining or 
maintaining all gainful employment for which his education 
and occupational experience would otherwise qualify him.  

While the Veteran's service-connected disabilities have an 
impact on his functional capacity, he has not contended that 
his service-connected disabilities either singly or jointly 
prohibit him from obtaining or maintaining all gainful 
employment for which his education and occupational 
experience would otherwise qualify him.  The record reflects 
that the Veteran retired after a long and successful career 
as a college professor; there is no indication that he 
retired, or was unable to continue to work, solely due to 
symptoms of post-polio syndrome, and nor has the Veteran so 
contended.  Accordingly, the Board concludes that the Veteran 
in this case has not raised a claim of entitlement to a TDIU 
rating and that referral for a TDIU rating is therefore not 
warranted.


ORDER

A higher rating of 70 percent for the residuals of 
poliomyelitis affecting the right lower extremity is granted, 
subject to the criteria applicable to the payment of monetary 
benefits.

A higher rating of 60 percent for the residuals of 
poliomyelitis affecting the left lower extremity is granted, 
subject to the criteria applicable to the payment of monetary 
benefits.  


____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


